                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

               Al Smile,                )            JUDGMENT IN CASE
                                        )
              Plaintiff(s),             )           3:19-cv-00162-FDW-DSC
                                        )
                  vs.                   )
                                        )
  Wilentz, Goldman & Spitzer, P.A, et   )
                  al,
             Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 31, 2019 Order.

                                               May 31, 2019
